DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Inventions II and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 7) in the reply filed on November 28, 2022 is acknowledged.
Terminal Disclaimer
The terminal disclaimers filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,167,928 and U.S. Application Number 16/236,945 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,486,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 – 7 of the instant application are taught by claims 1 – 7 of ‘465. Specifically regarding claim 1 of the instant application, each of the limitations of claim 1 of the instant application are taught by claims 1 and 2 of ‘465.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations of “providing a first cover configured to cover a first portion of said inspection region,” “providing a second cover configured to cover a second portion of said inspection region,” and “opening said first cover in order to permit inspection of said first portion of said inspection region.” While the originally filed Specification teaches steps of ‘providing a first and second cover’ (figures 3, elements 40 and 38; page 13, third paragraph), Examiner has been unable to find support for a step of “opening said first cover in order to permit inspection of said first portion of said inspection region.” Examiner recognizes that the Specification teaches the steps of ‘attaching said first and second covers to said anchor and jacket so as to cover said first and second portions of said inspection region, respectively’ and ‘removing said first cover from said anchor and jacket in order to permit inspection of said first portion of said inspection region’ (page 13, third paragraph - page 15, second paragraph). However, the taught step of ‘removing the first cover from the anchor and jacket’ is separate and distinct from a step of “opening said first cover.” This is because “opening” is defined by Webster’s Dictionary as “making a breach or aperture in something.” Because the Specification teaches ‘removing’ the first cover, rather than ‘breaching’ or ‘making an aperture’ in the first cover, the Specification does not properly describe the step of “opening said first cover.”
Claim 7 recites the limitations of “providing a third cover configured to cover a first portion of said second inspection region,” “providing a fourth cover configured to cover a second portion of said second inspection region,” and “opening said third cover in order to permit inspection of said first portion of said second inspection region.” While the originally filed Specification teaches steps of ‘providing a third and fourth cover’ (figures 3, elements 40 and 38; page 13, third paragraph), Examiner has been unable to find support for a step of “opening said third cover in order to permit inspection of said first portion of said second inspection region.” Examiner recognizes that the Specification teaches the steps of ‘attaching said third and fourth covers to said second anchor so as to cover said first and second portions of said second inspection region, respectively’ and ‘removing said third cover from said second anchor in order to permit inspection of said first portion of said second inspection region’ (page 13, third paragraph - page 15, second paragraph). However, the taught step of ‘removing the third cover from the second anchor’ is separate and distinct from a step of “opening said third cover.” This is because “opening” is defined by Webster’s Dictionary as “making a breach or aperture in something.” Because the Specification teaches ‘removing’ the third cover, rather than ‘breaching’ or ‘making an aperture’ in the third cover, the Specification does not properly describe the step of “opening said third cover.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “following said inspection of said first portion of said inspection region, closing said first cover” in the last paragraph. Examiner notes that antecedent basis of ‘said inspection of said first portion of said inspection region’ is provided in the previous paragraph, which recites “opening said first cover in order to permit inspection of said first portion of said inspection region.” However, the claim does not positively recite or otherwise require a step of ‘inspecting the first portion of the inspection region.’ Therefore, it is unclear as to whether Applicant intends the limitation of the last paragraph to require a step of ‘inspecting the first portion of the inspection region’ prior to the step of ‘closing the first cover,’ or whether Applicant intends the limitation of the last paragraph to require a step of ‘closing said first cover’ only if a step of ‘inspecting the first portion of the inspection region’ is previously performed. For the purposes of this Office Action, Examiner will interpret the claim so as to require a step of ‘inspecting the first portion of the inspection region’ prior to the step of ‘closing said first cover.’
Claim 7 recites the limitation “following said inspection of said first portion of said second inspection region, closing said third cover” in the last paragraph. Examiner notes that antecedent basis of ‘said inspection of said first portion of said second inspection region’ is provided in the previous paragraph, which recites “opening said third cover in order to permit inspection of said first portion of said second inspection region.” However, the claim does not positively recite or otherwise require a step of ‘inspecting the first portion of the second inspection region.’ Therefore, it is unclear as to whether Applicant intends the limitation of the last paragraph to require a step of ‘inspecting the first portion of the second inspection region’ prior to the step of ‘closing the third cover,’ or whether Applicant intends the limitation of the last paragraph to require a step of ‘closing said third cover’ only if a step of ‘inspecting the first portion of the second inspection region’ is previously performed. For the purposes of this Office Action, Examiner will interpret the claim so as to require a step of ‘inspecting the first portion of the second inspection region’ prior to the step of ‘closing said third cover.’

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726